DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamahara (US 9,978,581).
Regarding claim 1, Kamahara discloses a lighting device (100), comprising: an emitter (4, see Figs. 1 and 2, Col. 4; lines 30-37); a transparent sealing glass having a light-irradiating surface (an external facing glass 2, see Fig. 2, Col. 4; lines 62-65); phosphors (3, see Figs. 1 and 2) that receive electrons discharged from the emitter and that emit light toward the light-irradiating surface (surfaces 2a, see Figs. 1 and 2) of the transparent sealing glass (see Fig. 2, Col. 4; lines 62-65); and a support member (8, see Fig. 1) that supports the phosphors, the support member including solid whose thermal conductivity is equal to or greater than that of the phosphors (see Col. 5; lines 42-46); wherein the emitter (4, see Fig. 2) is provided between the phosphors (3) and the light-irradiating surface of the transparent sealing glass (2, see Fig. 2), and, the phosphors (3) being provided on a surface of the support member (see Fig. 1) thin state such that a part of  the support member (Col. 7; lines 36-38) is exposed in a minute gap (3a, see Figs. 2 and 5, Col. 6; lines 59-64) of the phosphors.

Regarding claim 3, Kamahara further discloses the phosphors (3) are present in a quantity close to a minimum quantity of phosphors that can achieve an amount of fluorescence, which is a degree of luminance, required of the phosphors.

Regarding claim 6, Kamahara further discloses comprising a transparent sealing member that covers the emitter, the support member (8) and the phosphors (3), wherein at least one of ends on both sides of the support member is penetrating through the transparent sealing member and is protruding out of the lighting device (see Fig. 1), a gap between the support member (8) and the sealing member (2) is sealed, and inside of the transparent sealing member is hermetically closed (see Figs. 1 and 2; Col. 5; lines 1-17).

Regarding claim 7, Kamahara further discloses wherein the transparent sealing glass covers the emitter, the support member (8) and the phosphors, the support member is a cylindrical shape with both ends thereof opened, at least one of the both ends of the support member (8) penetrates the transparent sealing glass (2) and protrudes to an outside of the lighting device (see Fig. 1, Col. 5; lines 5-17) and a gap between the support member and the transparent sealing glass is sealed.

Regarding claim 8, Kamahara further discloses the support member (8) is disposed along a vertical direction (see Fig. 1).

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s attempts to define the structure of the invention using the instant disclosure (i.e. “Referring to paragraphs [0096] to [0099] of the specification, when the phosphors are applied, the phosphors are applied in a state in which thick layers and thin layers are randomly mixed…. the thickness of the phosphors is limited not by the number of layers of the phosphors but as the state of distribution of the phosphors when a part of the support member is exposed in the fine gaps of the phosphors.”), the applicant is reminded that it is the language of the claims what defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969). Furthermore, the applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In this case, as shown in Fig. 2 the thickness the phosphors (3) layer varies at different location. therefore. one skilled in the art would reasonably be expected to draw therefrom that the phosphor layer being provided on a surface of the support member thinner in some part of the support member which could be void of the phosphors.
In response to applicant’s arguments that “the phosphors are arranged in this order, the light emitted by electrons from the emitter colliding with the surface of the phosphors is directly emitted from the light-irradiating surface. Therefore, no matter how thick the phosphor layer is, the emitted light is irradiated without being attenuated” the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
In response to applicant’s arguments that” the support member of the reference and the support member of the present invention cannot be defined as the same.”                  The applicant is respectfully advised that products of identical structure or chemical composition, or produced by identical or substantially identical processes, cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
In this case, Kamahara discloses a support member with similar properties as the present invention, therefore considered to have thermal conductivity is equal to or greater than that of the phosphors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875